DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on February 7th 2019 and August 16th 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature documents titled “European Office Action” and “Extended European Search Report”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In paragraph 30, both the application of control voltage and delay lines are described, but it was not described that the application of the control voltage interacts with the delay lines to confirm the distance the applied control voltage is at. It was then unclear how checking the delay line leads to the application of the control voltage and whether checking what distance value is determined by the corresponding pixel is the result of checking the delay line or the result of applying the control voltage.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Braune et al. (US 7710548 B2) hereinafter Braune in view of Guo et al. (US20160061941 A1) hereinafter Guo and Fumio (US 4560271 A).

Regarding claim 1, Braune teaches a TOF camera apparatus for transmitting light signals and recording the light that is scattered back at an object and also for determining the distance of the TOF camera apparatus from the object (Braune: Fig. 1: optoelectronic monitoring device 1), wherein the TOF camera apparatus comprises:
a transmitter for transmitting light signals (Braune: Fig. 1: additional light source 7),
a receiver for detecting the light scattered back at the object, embodied in the form of a pixel matrix having at least one pixel (Braune: Fig. 1: receiving element 4 has many pixels as described in column 2 line 53-59),
an evaluation device for evaluating the light detected by the receiver (Braune: column 5: line 45-67 evaluation unit),
a check apparatus for error detection in at least one pixel (Braune: Column 6: line 57- column 7 line 3: Control unit 5 determines the errors of the picture sensor 4).
Braune fails to teach a modulation device for producing a modulation signal, wherein the modulation device is connected to the transmitter to modulate light signals that are to be transmitted by the transmitter.
Guo teaches a modulation device for producing a modulation signal, wherein the modulation device is connected to the transmitter to modulate light signals that are to be transmitted by the transmitter (Guo: Fig. 2: reference modulation signal. Guo does not specifically state a modulation device, but it is expected that some device would be providing the reference modulation signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modulating system of Braune to the modulation system indicated in Guo. One of ordinary skill in the art would have been motivated to replace the modulating system to the one from Guo so that the modulation is done in multiple steps, creating a modulation signal and then modulating the light, which would then make finding errors easier as errors can be looked for in each part of the modulation process.
Braune fails to teach evaluation device is connected to the modulation device to obtain the modulation signal for evaluating and determining the distance.
Fumio teaches evaluation device is connected to the modulation device to obtain the modulation signal for evaluating and determining the distance (Fumio: Column 4 line :23 -41 shows that in determining distance, comparison between a modulating signal and a received signal is made, showing that the Function Logic 238 from Guo would need to receive the reference modulation signal to determine the distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the evaluation device with the modulation device to obtain the modulation signal as indicated by Fumio for the device shown in Braune. One of ordinary skill in the art would have been motivated to connect the modulation device and the evaluation device so that as well as the TOF measurement, phase difference measurement may be used as well in measuring distance so that depending on the environment being measured different measurement method may be used to provide faster or accurate measurements.

Regarding claim 2, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 1 (In regards to the rejection made for claim 1).
Braune fails to teach that check apparatus has a test apparatus for testing the TOF camera apparatus,
wherein a delay line that is checkable by the test apparatus is present, and 
wherein the delay line is connected between the modulation device on the one side and the transmitter in particular the input of the transmitter and/or the evaluation device on the other side, and 
wherein the test apparatus is embodied to pass on the modulation signal with a time delay to the transmitter and/or to the evaluation device.
Guo teaches that check apparatus has a test apparatus for testing the TOF camera apparatus (Guo: Fig.2: Control)
wherein a delay line that is checkable by the test apparatus is present (Guo: Fig. 2: Programmable Light Source Delay Line 218), and
wherein the delay line is connected between the modulation device on the one side and the transmitter in particular the input of the transmitter and/or the evaluation device on the other side (Guo: Fig. 2: The programmable light source delay line receives the reference modulation signal and outputs the light source modulation signal 214 towards the light source 202), and
wherein the test apparatus is embodied to pass on the modulation signal with a time delay to the transmitter and/or to the evaluation device (Guo: Paragraph 0026 describes that the programmable light source delay line delays the reference modulation signal 224 to create light source modulation signal 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the delay system from the combination of Braune, Guo, and Fumio with the programmable light source delay line from Guo and connect it the way as shown in Guo. One of ordinary skill in the art would have been motivated to replace the delay system from Braune to the delay line from Guo so that instead of controlling the delay internally within the control unit 5 of Braune, the delay would be controlled externally with the programmable light source delay line 218 from Guo so that the delay system may be fixed or replaced more easily.

Regarding claim 3, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according claim 2, wherein the check apparatus performs by way of the test apparatus a distance simulation and/or a distance variation for at least one pixel in order to check which distance value is determined by the corresponding pixel (Braune: Column 6: line 57- column 7 line 3: A distance simulation is done by providing a delayed signal to the picture sensor 4).
 
Regarding claim 17, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 2 (In regards to the rejection made for claim 2), 
Braune fails to teach that the delay line is connected between the output of the modulation device at which the modulation signal can be made available and the input of the transmitter for receiving the modulation signal and/or the input of the evaluation device for receiving the modulation signal.
Guo, however, teaches that the delay line is connected between the output of the modulation device at which the modulation signal can be made available and the input of the transmitter for receiving the modulation signal and/or the input of the evaluation device for receiving the modulation signal (Guo: Fig. 2: The programmable light source delay line receives the reference modulation signal and outputs the light source modulation signal 214 towards the light source 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the delay system from the combination of Braune, Guo, and Fumio with the programmable light source delay line from Guo and connect it the way as shown in Guo. One of ordinary skill in the art would have been motivated to replace the delay system from Braune to the delay line from Guo so that instead of controlling the delay internally within the control unit 5 of Braune, the delay would be controlled externally with the .

Claim 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo, Fumio, and Tani et al. (US9712768 B2) hereinafter Tani.

Regarding claim 4, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 1 (In regards to the rejection made for claim 1).
Braune fails to teach an addressing apparatus for addressing the pixels of the pixel matrix.
Tani, however, teaches an addressing apparatus for addressing the pixels of the pixel matrix (Tani: Fig. 1: Row decoder and column decoder 30 and 32 selects which pixel would be selected) and the check apparatus comprises a read-back device to read the pixels and check the read content thereof (Tani: Fig. 13: Processing circuit 54 receives data from the image sensor 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the decoders from Tani to select specific pixels of the receiver and the processing circuit from Tani to the check apparatus from the combination of Braune, Guo, and Fumio. One of ordinary skill in the art would have been motivated to use the processing circuit and the decoders from Tani so that before the delayed modulation signal needs to be used to detect errors on how much light has been detected, whether the correct pixel is being analyzed needs to be determined so that further analysis for the pixels may be unnecessary and thus may save cost.

Regarding claim 5, the combination of Braune, Guo, Fumio, and Tani teaches the TOF camera apparatus according to claim 4 (In regards to the rejection made for claim 4)
Braune fails to teach that the check apparatus actuates the addressing apparatus to address each of the pixels.
Tani teaches the check apparatus actuates the addressing apparatus to address each of the pixels. (Tani: Fig. 13: The processing circuit 54 outputs the read address as described in column 8 line 34-44 shows that the decoders are controlled by the processing circuit 54), wherein the check apparatus actuates the addressing apparatus to address each of the pixels. (Tani: Fig. 13: The processing circuit 54 outputs the read address as described in column 8 line 34-44 shows that the decoders are controlled by the processing circuit 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the decoders and the processing circuit from Tani to the combination of Braune, Guo, Fumio, and Tani so that the check apparatus actuates the addressing apparatus. One of ordinary skill in the art would have been motivated to have the check apparatus with the processing circuit drive the decoders so that the decoders are only active when necessary, thus saving energy.

Regarding claim 11, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 1 (In regards to the rejection made for claim 1), wherein the check apparatus: 
Braune fails to teach that the check apparatus detects an interruption in the readiness of at least one of the pixels by way of the check apparatus performing a distance simulation and/or a distance variation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects a distance resolution problem of at least one of the pixels by way of the check apparatus performing a distance simulation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects the absence of an object to be detected by way of the check apparatus performing a distance simulation by applying a voltage to at least one, in particular each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects an addressing error of at least one of the pixels by way of the check apparatus performing - 22 - a distance simulation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel.
Tani teaches that the check apparatus
detects an interruption in the readiness of at least one of the pixels by way of the check apparatus performing a distance simulation and/or a distance variation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects a distance resolution problem of at least one of the pixels by way of the check apparatus performing a distance simulation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects the absence of an object to be detected by way of the check apparatus performing a distance simulation by applying a voltage to at least one, in particular each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel, and/or
detects an addressing error of at least one of the pixels by way of the check apparatus performing - 22 - a distance simulation for each of the pixels by way of the test apparatus to check which distance value is determined by the corresponding pixel (Tani: Fig. 14 shows that addressing error exists by checking a specific pixel and comparing the result to an expected result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect addressing error as described in Tani for the device described in Braune based on comparison. One of ordinary skill in the art would have been motivated to detect addressing error to learn that the resulting image is distorted due to pixels being at unexpected locations.

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo, Fumio, and Martinussen (US 20130293724 A1).

Regarding claim 6, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 1 (In regards to the rejection made for claim 1), wherein
the check- 20 – apparatus comprises an apparatus for reading the at least one pixel and for checking the read content thereof, wherein varying distances are simulated (Braune: Column 6: line 57- column 7 line 3 shows that in simulating, varying distances may be used).
Braune fails to teach
applying a control voltage to at least pixel in order to effect a specific charge injection by applying the control voltage as stimulation voltage instead of charge carriers which are photoinduced by received light, and
reding reading the at least one pixel and for checking the read content thereof, wherein the apparatus for applying and/or reading the control voltage is connected to the pixel matrix to simulate an object.
Martinussen teaches
applying a control voltage (Martinussen: Fig. 2 Verification circuitry 45A applies test voltage to the verification pixel as described in paragraph 0031) to at least pixel in order to effect a specific charge injection by applying the control voltage as stimulation voltage instead of charge carriers which are photoinduced by received light (Martinussen: Fig. 6 shows that voltages are provided directly to the photodiodes to check the functionality of the image sensor 14 from Fig. 2), and
reding reading the at least one pixel and for checking the read content thereof, wherein the apparatus for applying and/or reading the control voltage is connected to the pixel matrix to simulate an object (Martinussen: verification circuitry 45 receives the output from the image pixels as described in paragraph 0030 and is connected to the image pixels as shown in Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the simulation system of illuminating the pixel matrix in order to simulate an object at a distance as shown from the combination of Braune, Guo, and Fumio with applying voltage directly instead as shown in Martinussen. One of ordinary skill in the art would have been motivated to apply voltage directly to the photodiodes so that whether the error was occurring due to the error in the part of the pixel matrix that receives the light.

Regarding claim 19, the combination of Braune, Guo, Fumio, and Martinussen teaches the TOF camera apparatus according to claim 6 (In regards to the rejection made for claim 6).
Braune fails to teach that the control voltage is applied to each of the pixels.
Martinussen: Paragraph 0032 shows that the voltage may be applied to individual pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply control voltages to individual pixels as shown in Martinussen for the combination of Braune, Guo, Fumio, and Martinussen. One of ordinary skill in the art would have been motivated to apply the control voltages to individual pixels so that the functionality of each photodiodes may be determined.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo, Fumio, and Bell et al. (US 2008/0211662 A1) hereinafter Bell.

Regarding claim 8, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 2 (In regards to the rejection made for claim 2), wherein the delay line can select different time-delayed modulation signals (Braune: Column 6: line 57- column 7 line 3 shows that in simulating, varying distances may be used through various delays)
Braune fails to teach that the delay the delay line has at least two series-connected partial delay lines and an evaluation unit is provided, which taps off a signal at the output of each of the partial delay lines, with the result being that the test apparatus connected to the evaluation unit can select between different time-delayed signals
Bell, however, teaches that the delay the delay line has at least two series-connected partial delay lines and an evaluation unit is provided, which taps off a signal at the output of each of the partial delay lines, with the result being that the test apparatus connected to the evaluation unit can select between different time-delayed signals. (Bell: Fig. 4: Shows a delay line which are connected in a series circuit in which different delays may be selected with the mux 306)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the delay system from Braune with the delay line from Bell. One of ordinary skill in the art would have been motivated to have a series circuit of delays so that delays may be selected at different parts of the circuit so that various distances may be simulated.

Regarding claim 9, the combination of Braune, Guo, Fumio, Bell teaches the TOF camera apparatus according to claim 8 (In regards to the rejection made for claim 8).
Braune fails to teach that the partial delay lines are - 21 -digital buffers and/or wherein the delay line has at least one digital counter, in particular having a clock frequency of at least two gigahertz.
Bell teaches that the partial delay lines are - 21 -digital buffers and/or wherein the delay line has at least one digital counter, in particular having a clock frequency of at least two gigahertz (Bell: Fig. 4: The delay line is formed of buffer 402).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo, Tomio, and LaBelle (US 20050110976 A1).

Regarding claim 10, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 2 (In regards to the rejection made for claim 2).
Braune fails to teach that the delay line has an analog delay device and/or wherein the test apparatus is embodied for analog or digital checking of the delay line.
LaBelle teaches that the delay line has an analog delay device and/or wherein the test apparatus is embodied for analog or digital checking of the delay line (LaBelle: Fig. 5 timing circuitry 440 creates a delay through a capacitor 516 as described in paragraph 0112-0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the delay line from the combination of Braune, Guo, and Fumio with timing circuit shown in LaBelle. One of ordinary skill in the art would have been motivated to build the delay line with an analog delay line device so that the delay line may be built with cheap analog devices.


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo.

Regarding claim 12, Braune teaches A method for error detection in at least one pixel of a pixel matrix having at least two pixels, wherein the method is used in a TOF camera apparatus for transmitting light signals and receiving the light that is scattered back at an object and for determining the distance of the TOF camera apparatus from the object (Braune: Fig. 1: optoelectronic monitoring device 1), comprising:
using a transmitter for transmitting light signals (Braune: Fig. 1: additional light source 7),
using the pixel matrix as a receiver for detecting the light that is scattered back at the object (Braune: Fig. 1: receiving element 4 has many pixels as described in column 2 line 53-59), and
using an evaluation device for evaluating the light detected by the receiver, which evaluation device is connected to the modulation device to obtain the modulation signal for evaluating and determining the distance (Braune: column 5: line 45-67 evaluation unit
wherein an error detection is performed in at least one of the pixels (Braune: Column 6: line 57- column 7 line 3: Control unit 5 determines the errors of the picture sensor 4).
Braune fails to teach using a modulation device for producing a modulation signal, wherein the modulation device is connected to the transmitter to modulate light signals that are to be transmitted by the transmitter.
Guo teaches using a modulation device for producing a modulation signal, wherein the modulation device is connected to the transmitter to modulate light signals that are to be transmitted by the transmitter (Guo: Fig. 2: reference modulation signal. It is expected that some device would be providing the reference modulation signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modulating system of Braune to the modulation system indicated in Guo. One of ordinary skill in the art would have been motivated to replace the modulating system to the one from Guo so that the modulation is done in multiple steps, creating a modulation signal and then modulating the light, which would then make finding errors easier as errors can be looked for in each part of the modulation process.

Regarding claim 13, the combination of Braune and Guo teaches the method according to claim 12 (In regards to the rejection made for claim 12), wherein, for error detection, 
a distance simulation and/or distance variation for each of the pixels is performed to check which distance value is determined by the corresponding pixel by way of the modulation signal being passed on in time-delayed- 23 - fashion to the transmitter and/or to the evaluation device and by performing a check as to which distance value is determined by the corresponding pixel (Braune: Column 6: line 57- column 7 line 3: A distance simulation is done by providing a delayed signal to the picture sensor 4)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo and Tani.
Regarding claim 14, the combination of Braune and Guo teaches the method according to claim 12 (In regards to the rejection made for claim 12).
Braune fails to teach that for error detection, at least one of the pixels is addressed and read back and thus a check is performed as to whether the actually addressed pixel or pixels have been read.
Tani teaches that for error detection, at least one of the pixels is addressed (Tani: Fig. 1: Row decoder and column decoder 30 and 32 selects which pixel would be selected) and read back and thus a check is performed as to whether the actually addressed pixel or pixels have been read (Tani: Fig. 13: Processing circuit 54 receives data from the image sensor 52 and determines whether the addressed pixel has been read as expected as shown in Fig. 14 element 1404 ).
.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braune in view of Guo, Fumio, and Xu et al. (US 20060228050 A1) hereinafter Xu.

Regarding claim 16, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 1 (In regards to the rejection made for claim 1).
Braune fails to teach that the check apparatus provides error detection in each of the pixels.
Xu teaches that the check apparatus provides error detection in each of the pixels (Xu: Paragraph 0014 shows that by illuminating the receiving array with a homogenous light, each pixel may be checked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect error of each pixel as described in Xu by illuminating the entire receiving array with homogeneous light for the device described in the combination of Braune, Guo, and Tomio. One of ordinary skill in the art would have been motivated to detect error at each pixel so that when an error occurs in a pixel, which specific pixel needs to be replaced is known rather than needing to replace the entire receiver.

Regarding claim 18, the combination of Braune, Guo, and Fumio teaches the TOF camera apparatus according to claim 3 (In regards to the rejection made for claim 3)
Braune fails to teach that the check apparatus performs by way of the test apparatus a distance simulation and/or a distance variation for each of the pixels
Xu teaches that the check apparatus performs by way of the test apparatus a distance simulation and/or a distance variation for each of the pixels (Xu: Paragraph 0014 shows that by illuminating the receiving array with a homogenous light, each pixel may be checked)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect error of each pixel as described in Xu by illuminating the entire receiving array with homogeneous light for the device described in the combination of Braune, Guo, and Tomio. One of ordinary skill in the art would have been motivated to detect error at each pixel so that when an error occurs in a pixel, which specific pixel needs to be replaced is known rather than needing to replace the entire receiver.


Discussion of prior arts cited but not applied
Johnson (US 20140094993 A1) teaches applying voltage directly to the photodiodes in order to confirm the functionality of the sensors.
Slagle et al. (US 7796172 B1) teaches a method of both detecting and fixing addressing errors.
Sebastian et al. (US 20140268290 A1) teaches using a delay line for a LIDAR application.
Braune et al. (US 7710548 B2) teaches simulating a returned beam in calibrating a LIDAR.
Xu et al. (US 20060228050 A1) teaches calibrating array of the photodiodes.
Crouch et al. (US 20190011558 A1) teaches calibrating LIDAR using modulation of signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645           

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645